Citation Nr: 0009527	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-15 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence which confirms 
any of the veteran's claimed inservice stressors.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection for 
post-traumatic stress disorder (PTSD) requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Under the new Cohen criteria, the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current PTSD disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an inservice stressor, which in a PTSD case 
is the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability, in the form of diagnoses by VA medical 
personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Because the claim is well grounded, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

A review of the medical evidence of record reveals that the 
veteran has received numerous diagnoses of psychiatric 
disorders since his discharge from the military, including 
alcohol dependence, dysthymia, an organic mood disorder, an 
affective disorder, major depression, depression with 
psychotic features, a personality disorder, a delusional 
disorder secondary to chronic substance abuse, and rule out 
anti-social personality disorder, among others.  However, 
following a VA psychiatric examination in October 1995, he 
was also diagnosed with PTSD, which the examiner related to 
his reported military experiences in Vietnam.  Therefore, the 
Board's analysis must turn to the remaining issue of whether 
the record contains evidence that the claimed inservice 
stressors actually occurred.
 
Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that veteran received any decorations or medals 
which indicate involvement in combat.  Furthermore, his 
military occupational specialty (MOS) while stationed in 
Vietnam was listed as a "lineman," which is not a specialty 
which is, on its face, indicative of a combat role.  
Moreover, the veteran's service records, including the 
service personnel records contained in the veteran's 201 
File, do not otherwise contain any entries which show that he 
received any decorations or performed any specific details 
that would have placed him in combat situations.  See Gaines 
v. West, 11 Vet. App. 353, 358-60 (1998).  On the contrary, 
the veteran's principal duty assignments for the period the 
veteran served in Vietnam, from April 1970 to February 1971, 
were listed as telephone switchboard operator and cable team 
chief.  Accordingly, in view of the absence of any official 
evidence that the veteran participated in action against an 
enemy, the Board finds that he did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  Therefore, as the veteran has not been shown to 
have been engaged in combat with the enemy, any alleged 
inservice stressors must be verified, i.e., corroborated by 
credible supporting evidence.

At the time of his October 1995 VA examination, and in a 
stressor statement submitted to VA in April 1997, the veteran 
described his inservice stressors as follows:  

(1)  When he first arrived in Vietnam, his transport aircraft 
landed amidst rapid fire at the airport.  He stated that he 
had to crawl on his belly to a building to safety.  It 
appears that this incident is the same as his subsequent 
report that upon arriving in Vietnam, his base came under 
fire from rockets, causing him great anxiety.  

(2)  The veteran's unit experienced night fire and incoming 
rocket attacks two to three times per week.

(3)  Some of the veteran's friends were killed in Vietnam.  
Specifically, the veteran recounted an incident in which he 
and a friend named "Hall," whom he had known for two or 
three months, were in a fire fight.  Hall was hit in the 
right eye and sent home, and was very upset because he did 
not want to go home.  He also reported that another soldier 
was killed during night fire, and as they were loading bodies 
in Bien Hoa he recognized this dead soldier as a member of 
his unit.  However, he stated that he could not remember his 
name, but recalled his face.  Finally, he stated that one 
time he was running in a Vietnamese village and a field and a 
fellow soldier was killed.  However, he again did not provide 
the name of this soldier, stating simply that he had a hard 
time remembering his Vietnam experiences, particularly after 
the first two or three months.  He reported that he began to 
use drugs heavily after the first month in Vietnam, and did 
not recall very clearly what went on in Vietnam.

(4)  He stated that he was usually with a squad of twelve 
soldiers whose job it was to go to places after rocket fire 
had occurred and gather and bag dead bodies for return to the 
base.  He stated that he mostly loaded the bodies and drove 
the truck, although he was also the radio man. 

A review of the record reveals that none of the veteran's 
alleged stressors have been verified.  Although he has stated 
that he witnesses the death of one soldier, the injury of 
another, and saw the corpse of another, he has not provided 
the names, dates, and places of these incidents.  As such, a 
submission of these reports to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification of these incidents could not result in official 
corroboration of these accounts.  

Similarly, the veteran has reported in general terms that his 
unit came under night fire and repeated incoming rocket 
attacks two to three times per week.  Again, absent some 
indication of a timeframe for these reported attacks, 
verification of these incidents is not possible.  

Finally, the veteran's report that he was engaged in recovery 
and transport of dead soldiers is not verified by any of the 
official service records, and is not a duty that would 
normally be associated with the veteran's MOS as a lineman, 
as listed on his DD Form 214, or his principal duty 
assignments as a telephone switchboard operator and cable 
team chief, as listed in his 201 File.  

In addition, the veteran reported that he was once in receipt 
of Social Security Administration disability benefits due to 
his substance abuse, but that these benefits were 
discontinued in January 1997, when the law was changed to 
prohibit payment based on alcohol abuse.  In this regard, the 
Board notes that in the case of Masors v. Derwinski, 2 Vet. 
App.. 181, 187-188 (1992), the Court held that the VA's 
statutory duty to assist the veteran includes an obligation 
to obtain the records upon which Social Security 
Administration disability benefits have been awarded to the 
veteran.  See also 38 U.S.C.A. §§ 5106, 5107(a).  However, 
the Board finds that the RO has expended considerable efforts 
to obtain these records, without success.  The RO requested 
copies of all medical records used by the SSA in determining 
the veteran's eligibility for SSA benefits in June 1997, and 
again in September 1997, without response.  A subsequent 
report of contact dated in January 1998 indicates that the RO 
contacted the SSA Office of Disability Operations in 
Baltimore, Maryland, and was informed that the veteran's SSA 
folder had been sent to the SSA office in Evansville, 
Indiana.  However, the Baltimore office did inform the RO 
that the veteran's claims for SSA disability benefits and SSI 
had been denied.  A subsequent report of contact dated in 
December 1999, indicates that the RO contacted the 
Evansville, Indiana SSA office, and was informed that the 
veteran's SSA folder was not at that facility.  However, they 
again confirmed that the veteran was not in receipt of SSA 
benefits.  The Evansville, Indiana office suggested that the 
RO contact either the SSA's storage facility in Falls Church, 
Virginia, or the mega-site storage area in Springfield, 
Virginia, to see if the veteran's records were at either 
location.  However, it appears that requests to these 
facilities also met with negative results, as a notation at 
the bottom of this report of contact indicated that the SSA 
was not sure where the veteran's records were located.  In 
any case, the Board notes that the only question at issue at 
this time is whether the veteran's claimed inservice 
stressors have been verified.  Therefore, even if these 
recent SSA medical records could be obtained, they are 
unlikely to contain records which confirm the veteran's 
claimed inservice stressors from 30 years ago.

Therefore, since the Board has found that the only PTSD 
diagnosis which was linked to specific inservice stressors, 
i.e., the October 1995 VA examiner's diagnosis, was not based 
on stressors which have been verified by credible supporting 
evidence, the veteran's claim for service connection for PTSD 
does not meet the requirements of 38 C.F.R. § 3.304(f) and 
must be denied.


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

